UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-22373 CHINA FRUITS CORP. (Exact name of registrant as specified in its charter) Nevada 58-2027283 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, P. R. China (Address of principal executive offices) (86794) 326-6199 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of August 8, 2008: 36,129,689 Number of shares of preferred stock outstanding as of August 8, 2008: Series A, par value $.001 -13,150 Series B, par value $.001 - CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUTMARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 11 SIGNATURES 12 INDEX TO EXHIBITS 13 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TO INTERIM FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 4 Unaudited Condensed Consolidated Statements of Operations - For the Three and Six Months Ended June 30, 2008 and 2007 5 Unaudited Condensed Consolidated Statements of Cash Flows - For the SixMonths Ended June 30, 2008 and 2007 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 3 Table of Contents CHINA FRUITS CORP. AND SUBSIDIARIES Unaudited Condensed Consolidated Balance Sheets As of June 30, 2008 and December 31, 2007 (Expresed in US Dollars, except for number of shares) ASSETS June 30, 2008 December 31, 2007 CURRENT ASSETS Cash and cash equivalents $ 283,621 $ 27,695 Accounts receivable, trade - 23,777 Inventories 50,030 83,564 Prepayment 135,055 - Other receivable 55,277 - TOTAL CURRENT ASSETS 523,983 135,036 PLANT AND EQUIPMENT, NET 2,088,255 1,770,401 TOTAL ASSETS $ 2,612,238 $ 1,905,437 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 4,718 $ 5,415 Note payable 121,007 538,017 Income Taxes Payable - 49,306 Other payables and accrued liabilities 302,844 106,354 TOTAL CURRENT LIABILITIES 428,569 699,092 LONG-TERM LIABILITIES Due to shareholders 214,957 81,997 TOTAL LONG-TERM LIABILITIES 214,957 81,997 STOCKHOLDERS' EQUITY Preferred stock, 200,000,000 shares authorized, designated as Series A and Series B Series A; par value $.001; 2,000,000 shares authorized 13,150 shares issued and outstanding 13 13 Series B; par value $0.001, voting; 50,000,000 shares authorized 12,100,000 shares issued and outstanding 12,100 12,100 Common stock, par value $.001, 100,000,000 shares authorized, 36,129,689 shares issued and outstanding 36,129 36,129 Additional paid-in capital 2,938,540 2,324,053 Deferred compensation (77,500 ) (193,750 ) Statutory reserve 16,805 16,805 Accumulated other comprehensive income (loss) 152,059 48,853 Accumulated deficits (1,109,434 ) (1,119,855 ) TOTAL STOCKHOLDERS' EQUITY 1,968,712 1,124,348 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,612,238 $ 1,905,437 The accompanying notes are an integral part of theseconsolidatedfinancial statements 4 Table of Contents CHINA FRUITS CORP. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations For The Three and Six Months Ended June 30,2008 and 2007 (Expresed in US Dollars, except for number of shares) For the three months ended For the six months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 REVENUES: Sales $ 504,645 $ 221,241 $ 929,371 $ 536,776 Cost of goods sold 300,938 90,979 613,143 341,485 GROSS PROFIT 203,707 130,262 316,228 195,291 OPERATING EXPENSES: Selling and marketing 62,411 12,249 125,025 37,280 Professional and legal expenses 84,354 96,055 148,529 196,607 General and administrative 106,202 54,138 170,807 96,779 TOTAL OPERATING EXPENSES 252,967 162,442 444,361 330,666 OPERATING LOSS (49,260 ) (32,180 ) (128,133 ) (135,375 ) OTHER INCOME: Interest income 16 8 43 1,076 Government grant 134,701 103 142,898 14,158 Other (4,387 ) 811 (4,387 ) 945 TOTAL OTHER INCOME (EXPENSES) 130,330 922 138,554 16,179 (LOSS) INCOME FROM OPERATIONS $ 81,070 $ (31,258 ) $ 10,421 $ (119,196 ) Income tax expense - 22,156 - 25,546 NET (LOSS) INCOME $ 81,070 $ (53,414 ) $ 10,421 $ (144,742 ) Other comprehensive income - Foreign currency translation gain $ 42,242 $ 19,228 $ 103,206 $ 27,034 COMPREHENSIVE (LOSS) INCOME $ 123,312 $ (34,186 ) $ 113,627 $ (117,708 ) Net income per common share - basic * Weighted average number of shares outstanding during the period - basic 36,129,689 35,629,689 36,129,689 35,879,689 ** Less than $.01 The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents CHINA FRUITS CORP. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2008 and 2007 For the six months ended June 30, 2008 June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income 10,421 (144,742 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 81,870 18,217 Stock based compensation 116,250 193,752 (Increase) decrease in operating assets: Accounts receivable 23,777 226,574 Receivable from a third party - 576,000 Inventories 33,534 (57,024 ) Prepaid expenses and other receivable (190,332 ) (3,718 ) Increase (decrease) in operating liabilities: Accounts payable, related party (697 ) (105,098 ) Other payables and accrued liabilities 196,490 (33,235 ) Income tax payable (49,306 ) 19,137 Value added tax payable - 25,382 NET CASH PROVIDED BY OPERATING ACTIVITIES 222,007 715,245 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (399,724 ) (128,170 ) NET CASH USED IN INVESTING ACTIVITIES (399,724 ) (128,170 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan 132,960 5,380 Repayments to note payable (417,010 ) - Addition in paid-in capital 614,487 - NET CASH PROVIDED BY FINANCING ACTIVITIES 330,437 5,380 Foreign currency translation adjustment 103,206 27,034 NET INCREASE IN CASH AND CASH EQUIVALENTS 255,926 619,489 CASH AND CASH EQUIVALENTS: Beginning of period 27,695 29,069 End of period $ 283,621 $ 648,558 Supplemental disclosures of cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ 6,409 Supplemental disclosures of non-cash transactions: Foreign translation adjustment - comprehensive income $ 103,206 $ 27,034 Common stock issued for services $ 116,250 $ 193,752 The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2008 and 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE1BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2007. NOTE2ORGANIZATION AND BUSINESS BACKGROUND China Fruits Corporation (the “Company” or “CHFR”) was incorporated in the State of Delaware on January 6, 1993 as Vaxcel, Inc. On December 19, 2000, CHFR changed its name to eLocity Networks Corporation. On August 6, 2002, CHFR further changed its name to Diversified Financial Resources Corporation. The principal activities of CHFR is seeking and consummating a merger or acquisition opportunity with a business entity. On May 12, 2006, CHFR was re-domiciled to the State of Nevada. On May 31, 2006, CHFR completed a stock exchange transaction with Jiangxi Taina Guo Ye Yon Xian Gong Si (“Tai Na”). Tai Na was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on October 28, 2005 with its principal place of business in Nanfeng Town, Jiangxi Province, the PRC. Tai Na is principally engaged in manufacturing, trading and distributing of non-alcoholic and alcoholic beverages in the PRC. Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of CHFR and the former owners of Tai Na then owned 99% of the issued and outstanding shares of the Company. On August 18, 2006, CHFR changed its name to its current name “China Fruits Corporation”. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CHFR whereby Tai Na is deemed to be the accounting acquirer (legal acquiree) and CHFR to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Tai Na, with the assets and liabilities, and revenues and expenses, of CHFR being included effective from the date of stock exchange transaction. CHFR and Tai Na are hereinafter referred to as (the “Company”). NOTE3GOING CONCERN UNCERTAINTIES These consolidated financial statements have been prepared assuming that Company will continue as a going concern, which contemplates the realization of assets and the discharge ofliabilities in the normal course of business for the foreseeable future. As of June 30, 2008, the Company had an accumulated deficit of $1,109,434. Management has taken certain action and continues to implement changes designed to improve the Company’s financial results and profitability.The actions involve certain growing strategies, including (a) expansion of the sales networks through setup retail stores; and (b) expansion into new market.
